985 So. 2d 1233 (2008)
STATE of Florida, Appellant,
v.
Kimbly Junior NATTRESS, Appellee.
Nos. 5D07-3834, 5D07-3835.
District Court of Appeal of Florida, Fifth District.
July 18, 2008.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellant.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellee.
PER CURIAM.
In this consolidated appeal, the State challenges the downward departure sentences imposed upon Appellee for possession of cocaine and grand theft. Appellee *1234 offers no argument, and the trial court provided no legal basis, for the departure sentence on the cocaine possession conviction. As for the grand theft conviction, the trial court departed on the basis that the need for restitution outweighs the need for incarceration. The only evidence before the court on this issue was a stipulation that the amount of restitution was $1300.00. This evidence was insufficient standing alone to support this finding. State v. Owens, 848 So. 2d 1199, 1202 (Fla. 1st DCA 2003). Accordingly, we reverse the sentences and remand for imposition of a guideline sentence.
REVERSED and REMANDED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.